Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.

Response to Arguments
35 U.S.C. 103 Rejection
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. 
Claims 30-40, 42, 44, 47, 49, 50, 52-62, 64, 66, 69, 71, 72, 74-84, 86, 88, 91, 93, 94 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al., A Support System for Maintenance Training by Augmented Reality, Proceedings of the 12th International Conference on Image Analysis and Processing, September 2003 (hereinafter “Nakajima”) in view of Meehan (U.S. Patent 8,502,835), Flaks et al. (U.S. Patent Application Publication 2012/0092328 A1, hereinafter “Flaks”) and Maciocci et al. .
For independent claims 30, 52, 74 and 96, Applicants argue the references fail to disclose rendering and displaying the augmented reality content at the content position and the content orientation within a displayed image of the real-world room, at least a portion of the displayed image of the real-world room extending beyond the at least one content anchor. Examiner respectfully disagrees.
In particular, Maciocci similarly discloses a system and method for combining virtual objects as augmented reality content with real world images to present augmented reality (page 1/par. 3). Maciocci explains its system identifies surfaces as anchor surfaces for positioning virtual objects with respect to the identified surfaces (pages 4-5/par. 64-65). It follows Nakajima, Meehan and Flaks may be accordingly modified with the teachings of Maciocci to identify surfaces as anchor surfaces for association with its content anchors and accommodating the identified surfaces in its environmental model in rendering its augmented reality content. 
Furthermore, Maciocci likewise discloses a head mounted display device with a camera for capturing a digital image of a 3D environment such as a real-world room (pages 3-4/par. 57 and 64; and page 24/par. 203) so that a virtual object is rendered for superimposition with respect to an identified anchor surface within the displayed captured digital image of the real-world room for display in presenting a video see-through augmented reality experience on the head mounted display device so that at least a portion of the displayed captured digital image of the real-world room extends beyond the identified anchor surface to display other real world objects for selection as 
Thus, the combination of Nakajima, Meehan, Flaks and Maciocci discloses rendering and displaying the augmented reality content at the content position and the content orientation within a displayed image of the real-world room, at least a portion of the displayed image of the real-world room extending beyond the at least one content anchor.
Therefore, the combination of Nakajima, Meehan, Flaks and Maciocci discloses the limitations of claims 30, 52, 74 and 96.
For the remaining claims, Applicants argue for their allowance based on their dependence to claims 30, 52, 74 and 96. It follows the remaining claims are rejected for the reasons discussed above and in the following Detailed Action.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-40, 42, 44, 47, 49, 50, 52-62, 64, 66, 69, 71, 72, 74-84, 86, 88, 91, 93, 94 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al., A Support System for Maintenance Training by Augmented Reality, Proceedings of the 12th International Conference on Image Analysis and Processing, September 2003 (hereinafter “Nakajima”) in view of Meehan (U.S. Patent 8,502,835), Flaks et al. (U.S. Patent Application Publication 2012/0092328 A1, hereinafter “Flaks”) and Maciocci et al. (U.S. Patent Application Publication 2012/0249416 A1, hereinafter “Maciocci”) (all references made of record of the IDS submitted 7/07/2020).

For claim 30, Nakajima discloses an augmented reality system (disclosing a system for managing CG images for chroma-key image composition with real-world images as chroma key content for presenting augmented reality (pages 1-2/Sections 1-2.1/Fig. 2)) comprising: a content management engine (disclosing the system includes a computing device as an SGI-Octane workstation for accessing the CG images to perform chroma-key image composition (page 2/Section 2.1/Fig. 2 and page 4/Section 3.1.2.)) to: obtain at least one digital image of a 3D environment (disclosing a camera to capture an image of a real-world environment as a digital representation for processing by the workstation to perform chroma-key image composition of 3D CG images for generating a 3D augmented reality environment (page 2/Section 2.1/Fig. 2, page 3/Section 2.3 and page 4/Section 3.1.2)); execute one or more object recognition algorithms on the at least one digital image to identify one or more of a plurality of objects in the at least one digital image (disclosing the workstation executes an Object Detection module as object recognition software to perform object recognition on the captured image page 2/Section 2.1-2.2/Fig. 2)); identify at least one content anchor associated with the one or more of a plurality of objects (disclosing the workstation detects and identifies an object as a content anchor for chroma-key composition with corresponding 3D CG images within the 3D augmented reality environment based on the detection of a blue screen as a contextual trigger within the captured image to facilitate the detection of the object (page 2/Section 2.1/Fig. 2 and page 4/Section 3.1.2)); obtain augmented reality content (disclosing the workstation obtains 3D CG images based on determined environment features and attributes (page 3/Section 2.3, page 4/Section 3.1.2 and pages 5-6/Sections 3.4-3.4.2/Figs. 10 and 12)); establish a content position relative to the at least one content anchor (disclosing the 3D CG images for chroma-key image composition are positioned relative to the recognized object as the content anchor where differences in the content attributes and types of the recognized object may result in differences in positioning the corresponding 3D CG images (pages 5-6/Sections 3.4-3.4.2) such that a recognized model of a nuclear power plant may simply have a CG text overlaid within the boundaries of the model of the nuclear power plant (page 5/Sections 3.4.1/Figs. 11) and a recognized fire extinguisher nozzle may have CG fire-extinguishing liquid spouted from the nozzle (page 6/Section 3.4.2/Fig. 12)); and configure an output device to render and display, with respect to a point of view of a camera, the augmented reality content at the content position within a displayed image of the 3D environment (disclosing the workstation configures a head-mounted display (HMD) as a an output device for performing chroma-key image composition to render the 3D CG images at their appropriate positions relative to the detected object within the captured image of the real world environment for display on the HMD with respect to a camera on the HMD within the 3D augmented reality environment at a point of view of a user's head position for mounting the HMD and the camera (page 2/Section 2.1/Fig. 1, page 4/Section 3.1.2 and pages 5-6/Sections 3.4-3.4.2/Figs. 10-12)).
Nakajima does not specifically disclose a content source.
However, these limitations are well-known in the art as disclosed in Meehan.
Meehan similarly discloses a system and method for accessing virtual object content to be positioned relative to real world objects to present augmented reality (col. 1/lines 16-19). Meehan explains it is known for a computing device for presenting the augmented reality to interface with an actions server 20 for providing access to an actions database 22 as a content source storing addressable records 30 for matching virtual object content to an identification tag of a corresponding physical object (Figs. 1 and 2; col. 4/lines 50-66; and col. 6/lines 2-17 and 32-56). It follows Nakajima may be accordingly modified with the teachings of Meehan to implement an interface with a server and database for storing its augmented reality content for association with its recognized objects for subsequent retrieval by the interface.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Nakajima with the teachings of Meehan. Meehan is analogous art in dealing with a system and method for accessing virtual object content to be positioned relative to real world objects to present augmented reality (col. 1/lines 16-19). Meehan discloses its use of content databases is advantageous in retrieving content for corresponding identified real-world objects to appropriately present augmented reality (col. 6/lines 32-56). Consequently, a PHOSITA would incorporate the teachings of Meehan into Nakajima for retrieving content for corresponding identified real-world objects to appropriately present augmented reality. 
Nakajima as modified by Meehan does not specifically disclose at least one non-transitory computer readable storing software instructions executable by at least one processor. Nakajima as modified by Meehan does not disclose specifically disclose establishing a content orientation and rendering and displaying augmented reality content at the established content orientation.
However, these limitations are well-known in the art as disclosed in Flaks.
Flaks similarly discloses a system and method for positioning virtual image content with respect to corresponding real world objects to present augmented reality (page 1/par. 4). Flaks explains its computing system may be implemented with a processor readable storage device for storing software instructions to be executed by a processor (page 2/par. 33). It follows Nakajima may be accordingly modified with the teachings of Flaks to implement its system of its augmented reality content source interface and its content management engine as software instructions stored on a storage device for execution by a processor.
 Flaks likewise discloses cameras as capture devices for acquiring digital images of the real world environment (page 2/par. 34-35 and page 4/par. 47) to track the location and orientation of moving real world objects (page 9/par. 99) such that virtual image content are adjusted to match the appropriate orientation of the corresponding real world objects (page 6/par. 61). Flaks explains its system performs object identification and recognition on the captured images to identify distinct objects from each other within the captured images such as identifying a person, table and a chair within a room of persons, chairs, table, couches, etc. for overlaying appropriate virtual objects over the identified objects (pages 10-11/par. 102, 103 and 105). Flaks further explains its system performs skeletal tracking for identifying and tracking the different body parts as different objects of the persons identified within the captured images such that virtual objects may be overlaid over a particular body part of the identified persons, e.g. overlaying a new pair of pants over the identified legs of an identified person (page 7/par. 76 and pages 10-11/par. 102 and 105). Flaks further explains its system generates a three dimensional environmental model for a 3D augmented reality environment for rendering the virtual image content at the object position and orientation within the model (page 6/par. 61, page 10/par. 102 and page 11/par. 108-111). It follows Nakajima may be accordingly modified with the teachings of Flaks for establishing a content orientation corresponding to its detected object for rendering its chroma key content at the content position and content orientation for its 3D augmented reality environment.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Nakajima with the teachings of Flaks. Flaks is analogous art in dealing with a system and method for positioning virtual image content with respect to corresponding real world objects to present augmented reality (page 1/par. 4). Flaks discloses its generation of an environmental model is advantageous in tracking the movement of real world objects such that corresponding virtual content is appropriately positioned for rendering with respect to the real world objects (page 11/par. 108-111). Consequently, a PHOSITA would incorporate the teachings of Flaks into Nakajima for tracking the movement of real world objects such that corresponding virtual content is appropriately positioned for rendering with respect to the real world objects. 
Nakajima as modified by Meehan and Flaks does not specifically disclose identifying one or more surfaces and displaying augmented reality content at a content position and a content orientation within a displayed image of an 3D environment as a real-world room, at least a portion of the display image of the real-world room extending beyond at least one content anchor.
In any case, these limitations are well-known in the art as disclosed in Maciocci.
Maciocci similarly discloses a system and method for combining virtual objects as augmented reality content with real world images to present augmented reality (page 1/par. 3). Maciocci explains its system identifies surfaces as anchor surfaces for positioning virtual objects with respect to the identified surfaces (pages 4-5/par. 64-65). It follows Nakajima, Meehan and Flaks may be accordingly modified with the teachings of Maciocci to identify surfaces as anchor surfaces for association with its content anchors and accommodating the identified surfaces in its environmental model in rendering its augmented reality content. 
Furthermore, Maciocci likewise discloses a head mounted display device with a camera for capturing a digital image of a 3D environment such as a real-world room (pages 3-4/par. 57 and 64; and page 24/par. 203) so that a virtual object is rendered for superimposition with respect to an identified anchor surface within the displayed captured digital image of the real-world room for display in presenting a video see-through augmented reality experience on the head mounted display device so that at least a portion of the displayed captured digital image of the real-world room extends beyond the identified anchor surface to display other real world objects for selection as different anchor surfaces in presenting the virtual object (page 5/par. 66-70). Maciocci further explains the virtual object is rendered at a position and orientation with respect to the identified anchor surface in displaying the augmented reality experience on the head mounted display device (pages 4-5/par. 64-65; page 6/par. 72 and page 9/par. 91). It follows Nakajima, Meehan and Flaks may be accordingly modified with the teachings of Maciocci to render and display its augmented reality content at its content position and its content orientation with a displayed image of its 3D environment as a real-world room, at least a portion of the displayed image of the real-world room extending beyond its at least on content anchor. 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Nakajima, Meehan and Flaks with the teachings of Maciocci. Maciocci is analogous art in dealing with a system and method for combining virtual image content and real images to present augmented reality (page 1/par. 3). Maciocci discloses its identification of surfaces is advantageous in determining anchor surfaces to appropriately position virtual objects with respect to the anchor surfaces in presenting augmented reality (pages 4-5/par. 64-65). Consequently, a PHOSITA would incorporate the teachings of Maciocci into Nakajima, Meehan and Flaks for determining anchor surfaces to appropriately position virtual objects with respect to the anchor surfaces in presenting augmented reality. Therefore, claim 30 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 31, depending on claim 30, Nakajima as modified by Meehan, Flaks and Maciocci discloses wherein the at least one content anchor is derived from one or more feature descriptors of the at least one digital image (Flaks discloses the use of profiles with data for describing features (descriptors) to be detected and matched within captured images for determining the real world objects within the environment (pages 10-11/par. 102 and 105-106) and it follows Nakajima may be accordingly modified with the teachings of Flaks for incorporating the use of profiles with data for describing features to be detected for detecting objects as its content anchors within its captured images).

For claim 32, depending on claim 30, Nakajima as modified by Meehan, Flaks and Maciocci discloses wherein the at least one content anchor is based on recognition of an object in the at least one digital image (Nakajima discloses its workstation executes its Object Detection module as object recognition software to perform object recognition on the captured image page 2/Section 2.1-2.2/Fig. 2) to detect and identify an object as a content anchor for chroma-key composition with corresponding 3D CG images within the 3D augmented reality environment based on the detection of a blue screen as a contextual trigger within the captured image to facilitate the detection of the object (page 2/Section 2.1/Fig. 2 and page 4/Section 3.1.2)).

For claim 33, depending on claim 30, Nakajima as modified by Meehan, Flaks and Maciocci discloses wherein the content management engine is further executable on the at least one processor according to the stored software instructions to derive one or more environment attributes from the at least one digital image, and the at least one content anchor is based on the one or more environment attributes (Nakajima discloses the workstation detects and recognizes objects within the captured image (page 2/Section 2.1/Fig. 2 and page 4/Section 3.1.2) to determine environment features and attributes such as recognizing tools for use in an electric power plant environment or recognizing a fire extinguisher nozzle for use in a fire-fighting environment (pages 5-6/Sections 3.4-3.4.2/Figs. 10 and 12); Nakajima discloses a recognized model of a nuclear power plant is determined as a content anchor to have a CG text overlaid within the boundaries of the model of the nuclear power plant (page 5/Sections 3.4.1/Figs. 11) and a recognized fire extinguisher nozzle is likewise determined as a content anchor to have CG fire-extinguishing liquid spouted from the nozzle (page 6/Section 3.4.2/Fig. 12)).

For claim 34, depending on claim 30, Nakajima as modified by Meehan, Flaks and Maciocci discloses wherein said identifying the at least one content anchor comprises receiving a user's selection of the at least one content anchor (Flaks discloses its augmented reality system allows a user to select and indicate a particular real world object as a content anchor to be entirely or partially replaced with a corresponding virtual object (page 10/par. 101-102); and it follows Nakajima may be accordingly modified with the teachings of Flaks implement user selection of its content anchor).

For claim 35, depending on claim 30, Nakajima as modified by Meehan, Flaks and Maciocci discloses wherein said identifying the at least one content anchor comprises determining the at least one content anchor based on one or more characteristics of the plurality of objects in the at least one digital image (Nakajima discloses the workstation detects and recognizes objects within the captured image (page 2/Section 2.1/Fig. 2 and page 4/Section 3.1.2) to determine characteristics such as recognizing tools for use in an electric power plant environment or recognizing a fire extinguisher nozzle for use in a fire-fighting environment (pages 5-6/Sections 3.4-3.4.2/Figs. 10 and 12); Nakajima discloses a recognized model of a nuclear power plant is determined as a content anchor to have a CG text overlaid within the boundaries of the model of the nuclear power plant (page 5/Sections 3.4.1/Figs. 11) and a recognized fire extinguisher nozzle is likewise determined as a content anchor to have CG fire-extinguishing liquid spouted from the nozzle (page 6/Section 3.4.2/Fig. 12)).

For claim 36, depending on claim 30, Nakajima as modified by Meehan, Flaks and Maciocci discloses wherein said identifying the at least one content anchor comprises determining the at least one content anchor based on one or more characteristics of the augmented reality content (Nakajima discloses the workstation detects and recognizes objects within the captured image (page 2/Section 2.1/Fig. 2 and page 4/Section 3.1.2) to determine characteristics such as recognizing tools for use in an electric power plant environment or recognizing a fire extinguisher nozzle for use in a fire-fighting environment for determining appropriate characteristics and context of the augmented reality content (pages 5-6/Sections 3.4-3.4.2/Figs. 10 and 12); Nakajima discloses a recognized model of a nuclear power plant is determined as a content anchor to have a CG text overlaid within the boundaries of the model of the nuclear power plant (page 5/Sections 3.4.1/Figs. 11) and a recognized fire extinguisher nozzle is likewise determined as a content anchor to have CG fire-extinguishing liquid spouted from the nozzle (page 6/Section 3.4.2/Fig. 12)).

For claim 37, depending on claim 30, Nakajima as modified by Meehan, Flaks and Maciocci discloses wherein said identifying the at least one content anchor comprises determining the at least one content anchor based on a contextual trigger (Nakajima discloses the workstation detects and identifies an object as a content anchor for chroma-key composition with corresponding 3D CG images within the 3D augmented reality environment based on the detection of a blue screen as a contextual trigger within the captured image to facilitate the detection of the object (page 2/Section 2.1/Fig. 2 and page 4/Section 3.1.2)).

For claim 38, depending on claim 30, Nakajima as modified by Meehan, Flaks and Maciocci discloses wherein the content orientation is established based at least in part on a game context (Flaks similarly discloses a system and method for positioning virtual image content with respect to corresponding real world objects to present augmented reality (page 1/par. 4). Flaks likewise discloses cameras as capture devices for acquiring digital images of the real world environment (page 2/par. 34-35 and page 4/par. 47) to track the location and orientation of moving real world objects (page 9/par. 99) such that virtual image content are adjusted to match the appropriate orientation of the corresponding real world objects (page 6/par. 61) where the virtual image content may be inserted as part of a video game (page 10/par. 101); and it follows Nakajima may be accordingly modified with the teachings of Flaks for establishing a content orientation corresponding to its detected object for rendering its chroma key content at the content position and content orientation for its 3D augmented reality environment).

For claim 39, depending on claim 30, Nakajima as modified by Meehan, Flaks and Maciocci discloses wherein the content management engine is further executable on the at least one processor according to the stored software instructions to derive one or more environment attributes from the at least one digital image, and the augmented reality content is obtained at least in part based on the one or more environment attributes (Nakajima discloses the workstation detects and recognizes objects within the captured image (page 2/Section 2.1/Fig. 2 and page 4/Section 3.1.2) to determine environment features and attributes such as recognizing tools for use in an electric power plant environment or recognizing a fire extinguisher nozzle for use in a fire-fighting environment (pages 5-6/Sections 3.4-3.4.2/Figs. 10 and 12); Nakajima discloses a recognized model of a nuclear power plant may simply have a CG text overlaid within the boundaries of the model of the nuclear power plant (page 5/Sections 3.4.1/Figs. 11) and a recognized fire extinguisher nozzle may have CG fire-extinguishing liquid spouted from the nozzle (page 6/Section 3.4.2/Fig. 12)).

For claim 40, depending on claim 30, Nakajima as modified by Meehan, Flaks and Maciocci discloses wherein the content source is a database (Meehan explains it is known to store virtual objects for providing augmented reality content in databases (Figs. 1 and 2; col. 4/lines 50-66; and col. 6/lines 2-17 and 32-56); and it follows Nakajima may be accordingly modified with the teachings of Meehan to implement an interface with a server and database for storing its augmented reality content for association with its recognized objects for subsequent retrieval by the interface).

For claim 42, depending on claim 30, Nakajima as modified by Meehan, Flaks and Maciocci discloses wherein the content management engine is configured to obtain the at least one digital image via the camera (Nakajima discloses a camera to capture a digital image of a real-world environment as a digital representation for processing by the workstation to perform chroma-key image composition of 3D CG images for generating a 3D augmented reality environment (page 2/Section 2.1/Fig. 2, page 3/Section 2.3 and page 4/Section 3.1.2)). 

For claim 44, depending on claim 30, Nakajima as modified by Meehan, Flaks and Maciocci discloses wherein the augmented reality content includes 2D or 3D game content (Nakajima discloses its augmented reality content for chroma-key composition may be 2D or 3D CG (page 3/Section 2.3); Flaks similarly discloses a system and method for positioning virtual image content with respect to corresponding real world objects to present augmented reality (page 1/par. 4). Flaks likewise discloses cameras as capture devices for acquiring digital images of the real world environment (page 2/par. 34-35 and page 4/par. 47) to track the location and orientation of moving real world objects (page 9/par. 99) such that virtual image content are adjusted to match the appropriate orientation of the corresponding real world objects (page 6/par. 61) where the virtual image content may be inserted as part of a video game (page 10/par. 101); and it follows Nakajima may be accordingly modified with the teachings of Flaks for rendering its 2D or 3D CG as 2D or 3D video game content).

For claim 47, depending on claim 30, Nakajima as modified by Meehan, Flaks and Maciocci discloses wherein the at least one content anchor comprises a vector within an environmental model of the real-world room (Nakajima discloses a support vector machine for recognizing objects as content anchors according to their corresponding vectors in the captured images (page 2/par. Section 2.2); Flaks further explains it is known to generate a three dimensional environmental model for detecting objects within a 3D augmented reality environment (page 2/par. 29 and page 10/par. 102) and it follows Nakajima may be accordingly modified with the teachings of Flaks for determining vectors to detect objects within an environmental model of its 3D augmented reality environment; Maciocci similarly discloses a system and method for combining virtual objects as augmented reality content with real world images to present augmented reality (page 1/par. 3); Maciocci likewise discloses a head mounted display device with a camera for capturing a digital image of a 3D environment such as a real-world room (pages 3-4/par. 57 and 64; and page 24/par. 203) so that a virtual object is rendered for superimposition with respect to an identified anchor surface within the displayed captured digital image of the real-world room for display in presenting a video see-through augmented reality experience on the head mounted display device so that at least a portion of the displayed captured digital image of the real-world room extends beyond the identified anchor surface to display other real world objects for selection as different anchor surfaces in presenting the virtual object (page 5/par. 66-70); and it follows Nakajima, Meehan and Flaks may be accordingly modified with the teachings of Maciocci for determining vectors to detect objects within an environmental model of its 3D augmented reality environment as a real-world room).

For claim 49, depending on claim 30, Nakajima as modified by Meehan, Flaks and Maciocci discloses wherein the at least one content anchor comprises an anchor position and an anchor orientation relative to the real-world room (Flaks discloses generating a three dimensional environmental model from captured images for determining real world objects with respect to each other in a 3D augmented reality environment (page 2/par. 29 and page 10/par. 102) for tracking the location and orientation of moving real world objects (page 9/par. 99) such that virtual image content are adjusted to match the appropriate orientation of the corresponding real world objects (page 6/par. 61); it follows Nakajima may be accordingly modified with the teachings of Flaks for tracking the position and orientation of its detected objects as content anchors within an environmental model of its 3D augmented reality environment based on its captured images; Maciocci similarly discloses a system and method for combining virtual objects as augmented reality content with real world images to present augmented reality (page 1/par. 3); Maciocci likewise discloses a head mounted display device with a camera for capturing a digital image of a 3D environment such as a real-world room (pages 3-4/par. 57 and 64; and page 24/par. 203) so that a virtual object is rendered for superimposition with respect to an identified anchor surface within the displayed captured digital image of the real-world room for display in presenting a video see-through augmented reality experience on the head mounted display device so that at least a portion of the displayed captured digital image of the real-world room extends beyond the identified anchor surface to display other real world objects for selection as different anchor surfaces in presenting the virtual object (page 5/par. 66-70); and it follows Nakajima, Meehan and Flaks may be accordingly modified with the teachings of Maciocci for tracking the position and orientation of its detected objects as content anchors within an environmental model of its 3D augmented reality environment as a real-world room based on its captured images).

For claim 50, depending on claim 49, Nakajima as modified by Meehan, Flaks and Maciocci discloses wherein the anchor orientation is based on the point of view (Nakajima discloses the determination of position and pose (orientation) for a detected object as a content anchor with respect to a point of view corresponding to the position of a user's head for capturing an image with a camera of the HMD (page 2/Section 2.1); Flaks likewise discloses cameras as capture devices for acquiring digital images of the real world environment (page 2/par. 34-35 and page 4/par. 47) to track the location and orientation of moving real world objects (page 9/par. 99) for rendering the environmental model from the point of view of a user (page 11/par. 108-111) and it follows Nakajima may be accordingly modified with the teachings of Flaks to determine the orientation of its detected objects with respect to captured images from the point of view of its user's HMD in rendering the augmented reality).

For claim 52, this claim is directed to a method of operating the augmented reality system of claim 30 (see above as to claim 30) with steps corresponding to the functions of the augmented reality system of claim 30 (see above as to claim 30). 

For claim 53, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 31. It follows claim 53 is rejected for the same reasons as to claim 52 and claim 31.

For claim 54, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 32. It follows claim 54 is rejected for the same reasons as to claim 52 and claim 32.

For claim 55, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 33. It follows claim 55 is rejected for the same reasons as to claim 52 and claim 33.

For claim 56, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 34. It follows claim 56 is rejected for the same reasons as to claim 52 and claim 34.

For claim 57, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 35. It follows claim 57 is rejected for the same reasons as to claim 52 and claim 35.

For claim 58, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 36. It follows claim 58 is rejected for the same reasons as to claim 52 and claim 36.

For claim 59, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 37. It follows claim 59 is rejected for the same reasons as to claim 52 and claim 37.

For claim 60, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 38. It follows claim 60 is rejected for the same reasons as to claim 52 and claim 38.

For claim 61, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 39. It follows claim 61 is rejected for the same reasons as to claim 52 and claim 39.

For claim 62, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 40. It follows claim 62 is rejected for the same reasons as to claim 52 and claim 40.

For claim 64, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 42. It follows claim 64 is rejected for the same reasons as to claim 52 and claim 42.

For claim 66, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 44. It follows claim 66 is rejected for the same reasons as to claim 52 and claim 44.

For claim 69, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 47. It follows claim 69 is rejected for the same reasons as to claim 52 and claim 47.

For claim 71, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 49. It follows claim 71 is rejected for the same reasons as to claim 52 and claim 49.

For claim 72, depending on claim 71, this claim is a claim is a combination of the limitations of claim 71 and claim 50. It follows claim 72 is rejected for the same reasons as to claim 71 and claim 50.

For claim 74, Nakajima as modified by Meehan, Flaks and Maciocci discloses a non-transitory computer readable medium containing program instructions for causing a processor (Flaks similarly discloses a system and method for positioning virtual image content with respect to corresponding real world objects to present augmented reality (page 1/par. 4); Flaks explains its computing system may be implemented with a processor readable storage device for storing software instructions to be executed by a processor (page 2/par. 33) and it follows Nakajima may be accordingly modified with the teachings of Flaks to implement its system of its augmented reality content source interface and its content management engine as software instructions stored on a storage device for execution by a processor) to perform operations corresponding to the functions of the augmented reality system of claim 30 (see above as to claim 30). 

For claim 75, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 31. It follows claim 75 is rejected for the same reasons as to claim 74 and claim 31.

For claim 76, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 32. It follows claim 76 is rejected for the same reasons as to claim 74 and claim 32.

For claim 77, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 33. It follows claim 77 is rejected for the same reasons as to claim 74 and claim 33.

For claim 78, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 34. It follows claim 78 is rejected for the same reasons as to claim 74 and claim 34.

For claim 79, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 35. It follows claim 79 is rejected for the same reasons as to claim 74 and claim 35.

For claim 80, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 36. It follows claim 80 is rejected for the same reasons as to claim 74 and claim 36.

For claim 81, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 37. It follows claim 81 is rejected for the same reasons as to claim 74 and claim 37.

For claim 82, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 38. It follows claim 82 is rejected for the same reasons as to claim 74 and claim 38.

For claim 83, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 39. It follows claim 83 is rejected for the same reasons as to claim 74 and claim 39.

For claim 84, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 40. It follows claim 84 is rejected for the same reasons as to claim 74 and claim 40.

For claim 86, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 42. It follows claim 86 is rejected for the same reasons as to claim 74 and claim 42.

For claim 88, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 44. It follows claim 88 is rejected for the same reasons as to claim 74 and claim 44.

For claim 91, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 47. It follows claim 91 is rejected for the same reasons as to claim 74 and claim 47.

For claim 93, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 49. It follows claim 93 is rejected for the same reasons as to claim 74 and claim 49.

For claim 94, depending on claim 93, this claim is a claim is a combination of the limitations of claim 93 and claim 50. It follows claim 94 is rejected for the same reasons as to claim 93 and claim 50.

For claim 96, Nakajima as modified by Meehan, Flaks and Maciocci discloses an augmented reality system (Nakajima discloses a system for managing CG images for chroma-key image composition with real-world images as chroma key content for presenting augmented reality (pages 1-2/Sections 1-2.1/Fig. 2)) comprising: a server (Meehan similarly discloses a system and method for accessing virtual object content to be positioned relative to real world objects to present augmented reality (col. 1/lines 16-19) and discloses its system includes a server (col. 3/lines 30-57) and it follows Nakajima may be accordingly modified with the teachings of Meehan to implement an interface with a server and database for storing its augmented reality content for association with its recognized objects for subsequent retrieval); and a cell phone that obtains augmented reality content from the server (Meehan similarly discloses a system and method for accessing virtual object content to be positioned relative to real world objects to present augmented reality (col. 1/lines 16-19) and discloses its system includes a cellular phone for retrieving augmented reality content from a server (col. 5/lines 33-50 and col. 6/lines 41-56) and it follows Nakajima may be accordingly modified with the teachings of Meehan to implement its system with a cellular phone for retrieving augmented reality content from a server), the cell phone including: a camera for obtaining at least one digital image of a real-world room (Nakajima discloses a camera to capture an image of a real-world environment as a digital representation for processing by the workstation to perform chroma-key image composition of 3D CG images for generating a 3D augmented reality environment (page 2/Section 2.1/Fig. 2, page 3/Section 2.3 and page 4/Section 3.1.2); Meehan similarly discloses a system and method for accessing virtual object content to be positioned relative to real world objects to present augmented reality (col. 1/lines 16-19) and discloses its system includes a cellular phone with a camera for implementing augmented reality (col. 1/lines 38-51, col. 5/lines 33-50 and col. 6/lines 41-56) and it follows Nakajima may be accordingly modified with the teachings of Meehan to implement its system with a cellular phone for presenting augmented reality; Maciocci similarly discloses a system and method for combining virtual objects as augmented reality content with real world images to present augmented reality (page 1/par. 3); Maciocci likewise discloses a head mounted display device with a camera for capturing a digital image of a 3D environment such as a real-world room (pages 3-4/par. 57 and 64; and page 24/par. 203); and it follows Nakajima, Meehan and Flaks may be accordingly modified with the teachings of Maciocci to capture its digital image of its 3D environment as a real-world room); a processor for executing one or more object recognition algorithms on the at least one digital image to identify one or more surfaces from among a plurality of objects in the at least one digital image, identifying at least one content anchor associated with the one or more identified surfaces, and establishing a content position and a content orientation relative to the at least one content anchor (Nakajima discloses a workstation executing an Object Detection module as object recognition software to perform object recognition on the captured image page 2/Section 2.1-2.2/Fig. 2); Nakajima discloses the workstation detects and identifies an object as a content anchor for chroma-key composition with corresponding 3D CG images within the 3D augmented reality environment based on the detection of a blue screen as a contextual trigger within the captured image to facilitate the detection of the object (page 2/Section 2.1/Fig. 2 and page 4/Section 3.1.2); Nakajima discloses the workstation obtains 3D CG images based on determined environment features and attributes (page 3/Section 2.3, page 4/Section 3.1.2 and pages 5-6/Sections 3.4-3.4.2/Figs. 10 and 12)); Nakajima discloses the 3D CG images for chroma-key image composition are positioned relative to the recognized object as the content anchor where differences in the content attributes and types of the recognized object may result in differences in positioning the corresponding 3D CG images (pages 5-6/Sections 3.4-3.4.2) such that a recognized model of a nuclear power plant may simply have a CG text overlaid within the boundaries of the model of the nuclear power plant (page 5/Sections 3.4.1/Figs. 11) and a recognized fire extinguisher nozzle may have CG fire-extinguishing liquid spouted from the nozzle (page 6/Section 3.4.2/Fig. 12); Meehan similarly discloses a system and method for accessing virtual object content to be positioned relative to real world objects to present augmented reality (col. 1/lines 16-19) and discloses its system includes a cellular phone with a processor for implementing augmented reality (col. 6/lines 18-31) and it follows Nakajima may be accordingly modified with the teachings of Meehan to implement its system with a cellular phone for presenting augmented reality; Flaks similarly discloses a system and method for positioning virtual image content with respect to corresponding real world objects to present augmented reality (page 1/par. 4); Flaks likewise discloses cameras as capture devices for acquiring digital images of the real world environment (page 2/par. 34-35 and page 4/par. 47) to track the location and orientation of moving real world objects (page 9/par. 99) such that virtual image content are adjusted to match the appropriate orientation of the corresponding real world objects (page 6/par. 61); Flaks further explains its system generates a three dimensional environmental model for a 3D augmented reality environment for rendering the virtual image content at the object position and orientation within the model (page 6/par. 61, page 10/par. 102 and page 11/par. 108-111); and it follows Nakajima may be accordingly modified with the teachings of Flaks for establishing a content orientation corresponding to its detected object for rendering its chroma key content at the content position and content orientation for its 3D augmented reality environment; Maciocci similarly discloses a system and method for combining virtual image content with real world images to present augmented reality (page 1/par. 3) and explains its system identifies surfaces as anchor surfaces for positioning virtual objects with respect to the identified surfaces (pages 4-5/par. 64-65); it follows Nakajima, Meehan and Flaks may be accordingly modified with the teachings of Maciocci to identify surfaces as anchor surfaces for association with its content anchors and accommodating the identified surfaces in its environmental model in rendering its augmented reality content); and a display for rendering and displaying, with respect to a point of view of the camera, the augmented reality content at the content position and the content orientation within a displayed image of the real-world room, at least a portion of the displayed image of the real-world room extending beyond the at least one content anchor (Nakajima discloses the workstation configures a head-mounted display (HMD) as a an output device for performing chroma-key image composition to render the 3D CG images at their appropriate positions relative to the detected object within the captured image of the real world environment for display on the HMD with respect to a camera on the HMD within the 3D augmented reality environment at a point of view of a user's head position for mounting the HMD and the camera (page 2/Section 2.1/Fig. 1, page 4/Section 3.1.2 and pages 5-6/Sections 3.4-3.4.2/Figs. 10-12); Meehan similarly discloses a system and method for accessing virtual object content to be positioned relative to real world objects to present augmented reality (col. 1/lines 16-19) and discloses its system includes a cellular phone with a display for implementing augmented reality (col. 6/lines 18-31) and it follows Nakajima may be accordingly modified with the teachings of Meehan to implement its system with a cellular phone for presenting augmented reality; Flaks similarly discloses a system and method for positioning virtual image content with respect to corresponding real world objects to present augmented reality (page 1/par. 4); Flaks likewise discloses cameras as capture devices for acquiring digital images of the real world environment (page 2/par. 34-35 and page 4/par. 47) to track the location and orientation of moving real world objects (page 9/par. 99) such that virtual image content are adjusted to match the appropriate orientation of the corresponding real world objects (page 6/par. 61); Flaks further explains its system generates a three dimensional environmental model for a 3D augmented reality environment for rendering the virtual image content at the object position and orientation within the model (page 6/par. 61, page 10/par. 102 and page 11/par. 108-111); and it follows Nakajima may be accordingly modified with the teachings of Flaks for establishing a content orientation corresponding to its detected object for rendering its chroma key content at the content position and content orientation for its 3D augmented reality environment; Maciocci similarly discloses a system and method for combining virtual objects as augmented reality content with real world images to present augmented reality (page 1/par. 3) and explains its system identifies surfaces as anchor surfaces for positioning virtual objects with respect to the identified surfaces (pages 4-5/par. 64-65); Maciocci likewise discloses a head mounted display device with a camera for capturing a digital image of a 3D environment such as a real-world room (pages 3-4/par. 57 and 64; and page 24/par. 203) so that a virtual object is rendered for superimposition with respect to an identified anchor surface within the displayed captured digital image of the real-world room for display in presenting a video see-through augmented reality experience on the head mounted display device so that at least a portion of the displayed captured digital image of the real-world room extends beyond the identified anchor surface to display other real world objects for selection as different anchor surfaces in presenting the virtual object (page 5/par. 66-70); Maciocci further explains the virtual object is rendered at a position and orientation with respect to the identified anchor surface in displaying the augmented reality experience on the head mounted display device (pages 4-5/par. 64-65; page 6/par. 72 and page 9/par. 91); and it follows Nakajima, Meehan and Flaks may be accordingly modified with the teachings of Maciocci to render and display its augmented reality content at its content position and its content orientation with a displayed image of its 3D environment as a real-world room, at least a portion of the displayed image of the real-world room extending beyond its at least on content anchor). 

Claims 41, 43, 45, 46, 63, 65, 67, 68, 85, 87, 89 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Meehan, Flaks and Maciocci further in view of Douris et al. (U.S. Patent Application Publication 2009/0289956 A1, hereinafter “Douris”) (made of record of the IDS submitted 7/07/2020).

For claim 41, depending on claim 30, Nakajima as modified by Meehan, Flaks, Maciocci and Douris does not disclose a content source comprises a commercial website.
However, these limitations are well-known in the art as disclosed in Douris.
Douris similarly discloses a system and method for presented augmented reality as virtual billboards with a reality overlay device (page 1/par. 5). Douris explains its virtual billboards comprise overlay images may include commercial advertisements of products that may be of interest to a user (page 4/par. 43, pages 5-6/par. 62 and pages 6-7/par. 74). Douris explains its virtual billboards for presenting advertisements may access its content from websites managed by businesses for customizing advertisements for presentation on the virtual billboards (page 7/par. 80-81). It follows Nakajima, Meehan, Flaks and Maciocci may be accordingly modified with the teachings Douris to present images of commercial products in its presentation of augmented reality.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Nakajima, Meehan, Flaks and Maciocci with the teachings of Douris. Douris is analogous art in dealing with a system and method for presented augmented reality with a reality overlay device (page 1/par. 5). Douris discloses its use of virtual billboards is advantageous in presenting images of commercial products to tailor the presentation of augmented reality to match the preferences of a user (pages 6-7/par. 74-75). Consequently, a PHOSITA would incorporate the teachings of Douris into Nakajima, Meehan, Flaks and Maciocci for presenting images of commercial products to tailor the presentation of augmented reality to match the preferences of a user. Therefore, claim 41 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 43, depending on claim 30, Nakajima as modified by Meehan, Flaks, Maciocci and Douris discloses wherein the augmented reality content includes a commercial product image (Douris similarly discloses a system and method for presented augmented reality as virtual billboards with a reality overlay device (page 1/par. 5) and explains its virtual billboards comprise overlay images may include commercial advertisements of products that may be of interest to a user (page 4/par. 43, pages 5-6/par. 62 and pages 6-7/par. 74); and it follows Nakajima, Meehan, Flaks and Maciocci may be accordingly modified with the teachings Douris to present images of commercial products in its presentation of augmented reality).

For claim 45, depending on claim 30, Nakajima as modified by Meehan, Flaks, Maciocci and Douris discloses wherein the content management engine is configured to establish the content orientation as an orientation of a commercial product in the real-world room (Douris similarly discloses a system and method for presented augmented reality as virtual billboards with a reality overlay device (page 1/par. 5); Douris explains its virtual billboards comprise overlay images may include commercial advertisements of products that may be of interest to a user (page 4/par. 43, pages 5-6/par. 62 and pages 6-7/par. 74); and it follows Nakajima, Meehan, Flaks and Maciocci may be accordingly modified with the teachings Douris to present its augmented reality as overlays of commercial products with corresponding content orientations with respect to its 3D environment as a real-world room).

For claim 46, depending on claim 30, Nakajima as modified by Meehan, Flaks, Maciocci and Douris discloses wherein the content management engine configures the output device to render the augmented reality content as a digital representation of a commercial product overlaid on the at least one content anchor (Douris similarly discloses a system and method for presented augmented reality as virtual billboards with a reality overlay device (page 1/par. 5). Douris explains its virtual billboards comprise overlay images may include commercial advertisements of products that may be of interest to a user (page 4/par. 43, pages 5-6/par. 62 and pages 6-7/par. 74); and it follows Nakajima, Meehan, Flaks and Maciocci may be accordingly modified with the teachings Douris to present its augmented reality as overlays of commercial products over its content anchors).

For claim 63, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 41. It follows claim 63 is rejected for the same reasons as to claim 52 and claim 41.

For claim 65, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 43. It follows claim 65 is rejected for the same reasons as to claim 52 and claim 43.

For claim 67, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 45. It follows claim 67 is rejected for the same reasons as to claim 52 and claim 45.

For claim 68, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 46. It follows claim 68 is rejected for the same reasons as to claim 52 and claim 46.

For claim 85, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 41. It follows claim 85 is rejected for the same reasons as to claim 74 and claim 41.

For claim 87, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 43. It follows claim 87 is rejected for the same reasons as to claim 74 and claim 43.

For claim 89, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 45. It follows claim 89 is rejected for the same reasons as to claim 74 and claim 45.

For claim 90, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 46. It follows claim 90 is rejected for the same reasons as to claim 74 and claim 46.

Claims 48, 51, 70, 73, 92 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Meehan, Flaks and Maciocci further in view of Maizels et al. (U.S. Patent Application Publication 2013/0107021 A1, hereinafter “Maizels”) (made of record of the IDS submitted 7/07/2020).

For claim 48, depending on claim 30, Nakajima as modified by Meehan, Flaks and Maciocci discloses an environmental model of the real-world room (Flaks similarly discloses a system and method for positioning virtual image content with respect to corresponding real world objects to present augmented reality (page 1/par. 4) and explains its system generates a three dimensional environmental model for a 3D augmented reality environment for rendering the virtual image content at the object position and orientation within the model (page 6/par. 61, page 10/par. 102 and page 11/par. 108-111) and it follows Nakajima may be accordingly modified with the teachings of Flaks for generating an environmental model for its 3D augmented reality environment; Maciocci similarly discloses a system and method for combining virtual objects as augmented reality content with real world images to present augmented reality (page 1/par. 3); Maciocci likewise discloses a head mounted display device with a camera for capturing a digital image of a 3D environment such as a real-world room (pages 3-4/par. 57 and 64; and page 24/par. 203) so that a virtual object is rendered for superimposition with respect to an identified anchor surface within the displayed captured digital image of the real-world room for display in presenting a video see-through augmented reality experience on the head mounted display device so that at least a portion of the displayed captured digital image of the real-world room extends beyond the identified anchor surface to display other real world objects for selection as different anchor surfaces in presenting the virtual object (page 5/par. 66-70); and it follows Nakajima, Meehan and Flaks may be accordingly modified with the teachings of Maciocci for generating an environmental model for its 3D augmented reality environment as a real-world room).
Nakajima as modified by Meehan, Flaks and Maciocci does not disclose a detected object comprises a coordinate within a 3D environment. 
However, these limitations are well-known in the art as disclosed in Maizels.
Maizels similarly discloses a system and method for positioning virtual image content with respect to corresponding real world objects to present augmented reality (page 1/par. 3 and page 2/par. 28). Maizels explains detected real world objects comprise coordinates within a 3D environment for registration with corresponding virtual content (page 2/par. 29; and page 5/par. 58 and 63). It follows Nakajima and Flaks may be accordingly modified with the teachings of Maizels for determining coordinates of its detected objects as content anchors within its environmental model for presenting its 3D augmented reality environment as a real-world room.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Nakajima and Flaks with the teachings of Maizels. Maizels is analogous art in dealing with a system and method for positioning virtual image content with respect to corresponding real world objects to present augmented reality (page 1/par. 3 and page 2/par. 28). Maizels discloses the determination of coordinates for detected real world objects is advantageous in ensuring appropriate registration of real world objects with corresponding virtual content for presenting augmented reality (page 2/par. 29; and page 5/par. 58 and 63). Consequently, a PHOSITA would incorporate the teachings of Maizels into Nakajima and Flaks for ensuring appropriate registration of real world objects with corresponding virtual content for presenting augmented reality. Therefore, claim 48 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 51, depending on claim 49, Nakajima as modified by Meehan, Flaks, Maciocci and Maizels discloses wherein the anchor position and anchor orientation comprise six degrees of freedom (Maizels explains detected real world objects include six degrees of freedom for manipulation (page 5/par. 58) and it follows Nakajima and Flaks may be accordingly modified with the teachings of Maizels for determining six degrees of freedom for its anchor positions and anchor orientations of its detected objects as content anchors for presenting its augmented reality).

For claim 70, depending on claim 52, this claim is a claim is a combination of the limitations of claim 52 and claim 48. It follows claim 70 is rejected for the same reasons as to claim 52 and claim 48.

For claim 73, depending on claim 71, this claim is a claim is a combination of the limitations of claim 71 and claim 51. It follows claim 53 is rejected for the same reasons as to claim 71 and claim 51.

For claim 92, depending on claim 74, this claim is a claim is a combination of the limitations of claim 74 and claim 48. It follows claim 92 is rejected for the same reasons as to claim 74 and claim 48.

For claim 95, depending on claim 93, this claim is a claim is a combination of the limitations of claim 93 and claim 51. It follows claim 95 is rejected for the same reasons as to claim 93 and claim 51.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613